       Case 1:19-cv-01734-DAD-SAB Document 30 Filed 05/08/20 Page 1 of 1



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
     JOSE GUADALUPE CALDERON,                          )   Case No.: 1:19-cv-01734-DAD-SAB (PC)
11                                                     )
                      Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION
12                                                         FOR TRANSCRIPTS, AS UNNECESSARY
              v.                                       )
13                                                     )   [ECF No. 29]
     MAGDY DANIALS, et.al.,
                                                       )
14                                                     )
                      Defendants.`1
                                                       )
15                                                     )
16                                                     )

17            On April 8, 2020, the instant action filed pursuant to 42 U.S.C. § 1983, was dismissed for failure

18   to state a cognizable for review and judgment was entered. (ECF Nos. 22, 23.)

19            Currently before the Court is Plaintiff’s motion for a copy of the transcripts, filed May 6, 2020.

20            Plaintiff requests any necessary transcripts relative to his appeal to the United States Court of

21   Appeals for the Ninth Circuit. Plaintiff is advised no transcripts were produced and/or necessary in

22   relation to his notice of appeal. Accordingly, Plaintiff’s motion for transcripts is DENIED as

23   unnecessary.

24
25   IT IS SO ORDERED.

26   Dated:        May 8, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
